Case 3:18-cv-00428-DMS-MDD Document 378 Filed 03/05/19 PageID.5585 Page 1 of 2



   1                    IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L. et al.,                                     Case No. 18-cv-00428-DMS-
                                                          MDD
   4                        Petitioners-Plaintiffs,
   5   v.
   6   U.S. Immigration and Customs Enforcement
   7   (“ICE”); U.S. Department of Homeland Security
       (“DHS”); U.S. Customs and Border Protection        ORDER GRANTING
   8   (“CBP”); U.S. Citizenship and Immigration          PLAINTIFFS’
   9   Services (“USCIS”); U.S. Department of Health      MOTION TO FILE RESTRICTED
       and Human Services (“HHS”); Office of              DECLARATIONS
  10   Refugee Resettlement (“ORR”); Thomas
  11   Homan, Acting Director of ICE; Greg
       Archambeault, San Diego Field Office Director,
  12   ICE; Joseph Greene, San Diego Assistant Field
  13   Office Director, ICE; Adrian P. Macias, El Paso
       Field Director, ICE; Frances M. Jackson, El Paso
  14   Assistant Field Office Director, ICE; Kirstjen
  15   Nielsen, Secretary of DHS; Jefferson Beauregard
       Sessions III, Attorney General of the United
  16
       States; L. Francis Cissna, Director of USCIS;
  17   Kevin K. McAleenan, Acting Commissioner of
       CBP; Pete Flores, San Diego Field Director,
  18
       CBP; Hector A. Mancha Jr., El Paso Field
  19   Director, CBP; Alex Azar, Secretary of the
       Department of Health and Human Services;
  20
       Scott Lloyd, Director of the Office of Refugee
  21   Resettlement,
  22

  23                         Respondents-Defendants.

  24

  25

  26
  27

  28
Case 3:18-cv-00428-DMS-MDD Document 378 Filed 03/05/19 PageID.5586 Page 2 of 2



   1          Before the Court is Plaintiffs’ Motion to File Restricted Declarations, ECF No. 64. The

   2   Court finds that the motion is meritorious and should be GRANTED.

   3          It is therefore ORDERED that the Plaintiffs are granted leave to file the exhibits attached
   4   to the Reply in Support of Class Certification with the full names redacted and to file unredacted
   5
       exhibits under seal.
   6
              SO ORDERED this 5th day of March 2019.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
